DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recites the term “it” which could be referring to multiple elements which makes this indefinite/unclear which element “it” is refers too.
Claims 1 and 15 recites the term “its” which could be referring to multiple structure such as but not limited to the sheave, the groove, etc.  Please amend for clarity.  The recitation of “its circumference,” further provide(s) a lack of proper antecedent basis in the claim(s) for “circumference.”  Please clarify.
Claims 1 and 15 recites “a second end of the pivot arm” which is unclear is this in addition to lines 2-3 which already introduced “the pivot arm having a second end,” or is it the same second end?  Please clarify.
Claims 1 and 15 recite the term “may” which renders the claim indefinite since it is generally understood to mean –may or may not--.
The term “significant” in claims 1 and 15 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 1 and 15 recites the limitation "the distance" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 15 recites the phrase “such that” which renders the claims unclear whether the phrases is  meant to be intended use language.  Note that it is not recited in conjunction with “when,” or “able,” or “can,” etc.
Allowable Subject Matter
Claims 1-17 would be allowable if amendments over the 112 rejections provided herein.  It appears the prior art fails to disclose and or make obvious the closure system, in combination with the other limitations of claims 1 and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677